Citation Nr: 0019884	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bladder tumor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945, from February 1950 to February 1952, and from February 
1954 to January 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a bladder tumor.

This claim was previously before the Board and was the 
subject of a June 1997 remand which sought development of the 
evidence.


REMAND

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, and it is contended that the disease is a 
result of exposure to radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1) (1999).  Where necessary 
pursuant to 38 C.F.R. § 3.311(a)(1), dose information will be 
requested, in a case not involving atmospheric nuclear 
weapons testing or the occupation of Hiroshima or Nagasaki, 
Japan prior to July 1, 1946, all service records relevant to 
a veteran's exposure to radiation will be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2) (1999).

In this case, the evidence shows a radiogenic disease, 
urinary bladder cancer.  38 C.F.R. § 3.311(b)(2)(xii) (1999).  
The veteran alleges that the disease is the result of 
exposure to ionizing radiation.  However, a dose estimate has 
not been prepared.

The Board feels that a dose estimate prepared by the Under 
Secretary of Health is needed in order to properly adjudicate 
this claim.  The Board requested such an estimate in the June 
1997 remand.  A remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should forward all records 
relevant to the veteran's claim of 
radiation exposure to the Under Secretary 
for Health for preparation of a dose 
estimate pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii) (1999).

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The purpose of this 
REMAND is to obtain additional evidence.  No inference should 
be drawn regarding the final disposition of this claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


